Exhibit 10.1

 

[j0800ex101image002.jpg] 301 Carlson Parkway, Suite 201
Minneapolis, MN  55305
(952)258-2000   CONTACTS: Provell, Inc. (NASDAQ:PRVL) George S. Richards,
Chairman, President & Chief Executive Officer Kim M. Mageau, Senior Vice
President & Chief Financial Officer www.provell.com

FOR IMMEDIATE RELEASE

 

Provell Board Declares $4 Per Share Valuation Inadequate

MINNEAPOLIS — June 4, 2001 —  Provell, Inc. (Nasdaq: PRVL) confirmed today that
its Board of Directors had carefully considered and rejected an unsolicited
preliminary expression of interest from Metris Companies Inc. to purchase the
Company for $4 per share.  George S. Richards, Chairman, President, and Chief
Executive Officer of Provell said, “The Board gave due consideration to Metris’s
preliminary indication of value and determined that it was financially
inadequate when measured against the past and anticipated future success of the
Provell membership business.  We are not currently considering a sale of the
Company, but we are, and will continue to seriously review options to enhance
shareholder value.”

          The Company also announced that it intended to have no further comment
on the matter and confirmed its policy of not commenting upon market
speculation.

             Provell, Inc. develops, markets and manages leading edge membership
and customer relationship management programs.  Provell’s proprietary programs
provide purchase price discounts and other benefits related to consumer and
small business needs in the areas of shopping, travel, hospitality,
entertainment, health/fitness, and finance.  As of March 31, 2001, consumers
enjoyed benefits provided through more than 2.6 million memberships.  The
Company is headquartered in Minneapolis, Minnesota, and was founded in 1986.

          Any statements herein regarding the business of Provell, Inc. that are
not historical facts are "forward-looking statements" that are intended to
qualify for the safe harbor provisions from liability provided by the Private
Securities Litigation Reform Act of 1995. For a discussion of risks and
uncertainties that could cause actual results to differ from those implied by
any forward looking statement, see “Forward-Looking Information” in the
Company’s most recent Annual and Quarterly Reports on Forms 10-K and 10-Q and
the disclosures under the Sections entitled “Risk Factors” and “Recent
Developments” in the Company’s Form S-3 Registration Statement (File No.
333-48776), and see our report on Form 8-K dated February 27, 2001, as amended,
regarding information on our recent private placement of $14.2 million in 10%
senior convertible notes due February 4, 2002 and the exhibits thereto for the
terms of those convertible securities, all as filed with the Securities and
Exchange Commission.

# # #

 